Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an Office Action in response to arguments and amendments filed on 04/04/2022. Claims 1-22 are currently pending. Claim 23 was cancelled. Claims 1, 5, 9-12, 16 and 20-22 are currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that newly amended claim language “processing, by the computer system according to a functional query index, a parametric type representation of the search string to obtain an executable functional representation of the search string;” overcomes applied arts of record. Applicant first argues that the parametric type is about the data type of the argument as opposed to the specific input of the argument itself. The applicant also argues that the “to obtain an executable functional representation of the search string” clause distinguishes claim language over applied art because unlike DML documents, they contain executable functions that are not data, but also contain executable source code. However, the parametric representation in reference art Saldanha is also a parametric type representation, not simply its value. Given applicant’s argument of what constitutes a “type,” any type of suitable filter beyond the actual input value would be sufficient to anticipate this limitation. In this case, the grammar symbol (e.g. Noun, Verb, Determiner, etc.) is part of the parametric representation, not an input value. Furthermore, examiner agrees with applicant that cited DML document in Fig. 12 #1240 is not an “executable functional representation of the search string” as required by amended claim 1 language, but Fig. 12 #1250-60 contains a generated program invocation that specifically mentions executable code, “It will be obvious to one skilled in the art that the DML Processing System 1250 could generate a program invocation in any scripting (i.e. executable code), web, or API environment, and is not restricted to HTTP requests.” Therefore, applicant’s arguments are not persuasive. 
Applicant also argues that amended claim 1 language “having a computer readable medium for storing instructions that when implemented by the computer system cause the computer system to perform the method without intermediate human interaction” distinguishes claim 1 from reference art Jones because Jones “does not explicitly teach or suggest that a human is absent from decision making and, as noted, this is contrary to the intent.” Examiner agrees that the purpose of this system is to add a human filter between a search engine and a user, but not exclusively so. As explained in Jones (Fig. 1 #145-50; Par. [0110]), “Any resource system (e.g., the resource systems 145, 150) may be operated by a human provider of information and/or may be an automated system which may provide a result(s) and/or other information to a guide and/or a user. ” Unlike the user systems (Fig. 1 #135-40) that may use a guide system (#105-110), resource systems are automated and don’t need human guides to provide information to users. Therefore, argument is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-14, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saldanha et al. (US Pat. 6,714,939) in view of Jones (US Pub. 2009/0276419).
Regarding claim 1, Saldanha teaches 
a computer-implemented method of obtaining a structured query from a search string, the method implemented in a computer system (Col. 1 [Lines 30-42] method is implemented for a website on the internet (e.g. in a computer system)), the method comprising: 
processing, by the computer system according to a functional query index (Fig. 2 #220, Fig. 4 #430; Col. 10 [Lines 52-61] mapper (i.e. functional query index) processes parsed input text), a parametric type representation (Fig. 5A; Col 26 [Lines 30-51] text of parsed language’s recognized grammar symbol (i.e. parameter) is created (i.e. represented) before sending to the mapper (e.g. Fig. 4 #420-430)) of the search string to obtain an executable functional representation of the search string (Fig. 12 #1260; Col. 37 Lines 32-41 DML processing system (#1250) generates a program invocation that can include scripting (i.e. executable functional representation)); 
Saldanha does not explicitly teach 
having a computer readable medium for storing instructions that when implemented by the computer system cause the computer system to perform the method without intermediate human interaction
processing, by the computer system according to a structured query profile, functional representation to obtain a structured query according to a structured query profile 
However, from the same field, Jones teaches 
having a computer readable medium for storing instructions that when implemented by the computer system cause the computer system to perform the method without intermediate human interaction (Fig. 1 #145-50; Par. [0110, 0757] resource systems (#145-50) are automated systems that can directly provide information to a user and are stored and implemented on a computer readable medium)
processing, by the computer system according to a structured query profile, functional representation to obtain a structured query according to a structured query profile (Fig. 15 #1551; 28 #2810-5; Par. [0088, 0258] query vetting process (i.e. structured query profile) is used to form structured queries)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the structured query profile of Jones into the structured query of Saldanha. The motivation for doing so would have been to improve operations of a search system as explained in Jones (Par. [0088]).
Regarding claim 2, Saldanha and Jones teach claim 1 as show above, and Jones further teaches 
the computer-implemented method as claimed in claim 1, further comprising populating a search criteria form according to the obtained structured query (Fig. 28 #2820; Par. [0412] search date is created (i.e. populated) to correspond with the criteria associated with the word “next”).
Regarding claim 3, Saldanha and Jones teach 1 as shown above, and Saldanha further teaches 
the computer-implemented method as claimed in claim 1, further comprising the step of adapting, by the computer system, the structured query into a search query compliant with a search facility for obtainment of a search result (Fig. 11 #1160 query is populated with search criteria compliant with SQL format to obtain a result; Col. 37 [lines 12-17] query can be adapted to any type of DBMS, beyond relational database management systems).
Regarding claim 5, Saldanha and Jones teach 1 as shown above, and Jones further teaches 
the computer-implemented method as claimed in claim 1, wherein the structured query profile is representative of a relationship among functional entities of the executable functional representation (Fig. 28 #2825; Par. [0258, 0413] structured query profile returns information as date, time, place and the teams involved in that meeting (i.e. relationship among functional entities)).
Regarding claim 9, Saldanha and Jones teach 1 as shown above, and Saldanha further teaches  
the computer-implemented method as claimed in claim 1, wherein: the parametric type representation comprises at least one parametric type entity (Fig. 12 #1240 e.g. company name); 
the executable functional representation comprises at least one functional entity (Fig. 12 #1260 e.g. time period); and 
the functional query index comprises an entry representative of a relationship between the at least one parametric entity and the at least one functional entity (Fig. 12 #1240 e.g. length, which explains the relationship between the company name and the period of charts being requested).
Regarding claim 10, Saldanha and Jones teach 1 as shown above, and Saldanha further teaches  
The computer-implemented method as claimed in claim 1, further comprising, prior to obtaining the executable functional representation, the step of parsing, by the computer system, the search string to obtain the parametric type representation of the search string (Fig. 5A; Col. 26 [Lines 7-29] string is parsed to obtain grammar symbols (i.e. parameters) to associate with each word in the string).
Regarding claim 11, Saldanha and Jones teach 1 as shown above, and Saldanha further teaches  
the computer-implemented method as claimed in claim 1, further comprising, prior to obtaining the executable functional representation, the step of adapting, by the computer system, the parametric type representation for compliance with the functional query index (Fig. 5A, 5B; Col. 26 [Lines 7-42] two directed acrylic graphs are generated in order to prepare two potentially correct parsed representations (i.e. adapting) of the statements for the mapper (i.e. functional query index)).
Regarding claim 12, see the rejection for claim 1.
Regarding claim 13, see the rejection for claim 2.
Regarding claim 14, see the rejection for claim 3.
Regarding claim 16, see the rejection for claim 5.
Regarding claim 20, see the rejection for claim 9.
Regarding claim 21, see the rejection for claim 10.
Regarding claim 22, see the rejection for claim 11.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saldanha et al. (US Pat. 6,714,939) in view of Jones (US Pub. 2009/0276419), and further in view of Halevy et al. (US Pub. 2006/0230033).
Regarding claim 4, Saldanha and Jones teach claims 1 and 3 as shown above, but do not explicitly teach 
the computer-implemented method as claimed in claim 3, further comprising selecting, by the computer system to a relevance index, a relevance model representative of a set of rules for determining relevance of the search result.
However, from the same field, Halevy teaches
the computer-implement method as claimed in claim 3, further comprising selecting, by the computer system to a relevance index.  from a relevance index a relevance model representative of a set of rules for determining relevance of the search result (Fig. 6 #610; Par. [0025] Page rank (i.e. relevance model) is the model used to determine (i.e. a relevance index) most relevant result).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the relevant results of Halevy into the structured query of Saldanha. The motivation for doing so would have been to facilitate a search through content as explained in Halevy (Par. [0018]).
		Regarding claim 15, see the rejection for claim 4.

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saldanha et al. (US Pat. 6,714,939) in view of Jones (US Pub. 2009/0276419), and further in view of Chen (US Pat. 6,349,307).
Regarding claim 6, Saldanha and Jones teach claim 1 as shown above, but do not explicitly teach 
the computer-implemented method as claimed in claim 1, further comprising the step of ascertaining, by the computer system, a semantic meaning of the search string according to a change in state of the structured query and a change in state of the search criteria form.
However, from the same field, Chen teaches 
method as claimed in claim 1, further comprising the step of ascertaining, by the computer system, a semantic meaning of the search string according to a change in state of the structured query and a change in state of the search criteria form (Fig. 3 #390; Col. 9 Lines 25-35 Query/result-services module acquires new meaning of ambiguous term from revised query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the semantic acquisition of Chen into the structured query of Saldanha. The motivation for doing so would have been to implement an incrementally improving search as explained in Chen (Col. 2 [Lines 42-44]).
Regarding claim 7, Saldanha and Chen teach claims 1 and 6 as shown above, and Chen further teaches 
the computer-implemented method as claimed in claim 6, further comprising updating, by the computer system, the functional query index according to the ascertained semantic meaning of the search string (Fig. 3 #390; Col. 9 Lines 35-38 Query/result-services is updated to favor new definition of ambiguous terms in subsequent query. Col. 9 [Lines 47- 56] user chooses to include and exclude subgroups from group definition e.g. government.united-states and medical-rearch.experimental.animal not universities.medical).
Regarding claim 8, Saldanha and Chen teach claims 1 and 6 as shown above, and Chen further teaches 
the computer-implemented method as claimed in claim 6, further comprising updating, by the computer system, the structured query profile according to the ascertained semantic meaning of the search string (Fig. 3 #390; Col. 9 Lines 35-38 Query/result-services is updated to favor new definition of ambiguous terms in subsequent query).
		Regarding claim 17, see the rejection for claim 6.
Regarding claim 18, see the rejection for claim 7.
Regarding claim 19, see the rejection for claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157